 Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.1 Filed 08/02/21 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN


MARY MARTIN,                )
                            )                    Case No.:____________________
           Plaintiff,       )
v.                          )
                            )                    Judge:_______________________
WALDEN UNIVERSITY, LLC       )
and LAUREATE INTERNATIONAL)
UNIVERSITIES D/B/A LAUREATE )
EDUCATION, INC.,             )
                             )                   JURY TRIAL DEMANDED
             Defendants.             )
______________________________




                           COMPLAINT AND JURY DEMAND
      NOW COMES, Plaintiff, Mary Martin (“Plaintiff”) by and through her undersigned

counsel and brings the following Complaint against Defendant Walden University, LLC

(“Defendant Walden”) and Defendant Laureate International Universities d/b/a Laureate

Education, Inc., (Defendant Laureate”):

   1. Plaintiff, Mary Martin, was at all times pertinent to this matter a resident and

      citizen of the State of Michigan, who attended Defendant Walden from 2004 until

      March 2021.

   2. Defendant Walden is a limited liability company organized under the laws of the

      State of Florida with its principal place of business in Baltimore, Maryland and

      upon information and belief is a wholly owned subsidiary of Defendant Laureate.
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.2 Filed 08/02/21 Page 2 of 26




 3. Upon information and belief Defendant Laureate is a corporation organized under

    the laws of the State of Delaware with its principal place of business in Baltimore,

    Maryland and is the parent corporation of Defendant Walden.

 4. This Court has subject matter jurisdiction over this cause of action pursuant to 28

    U.S.C. § 1332 because the matter in controversy exceeds the sum of

    $75,000.00, exclusive of interest and costs, and is between citizens of different

    states.

 5. This Court has personal jurisdiction over Defendant Walden because it conducts

    significant business in Michigan, including, but not necessarily limited to

    interacting directly with Plaintiff Martin for years in the State of Michigan. In this

    regard Defendant Walden provided educational materials, instruction, and/or

    assignments to Plaintiff a Michigan resident and Plaintiff completed the majority

    of her course work online from Michigan.

 6. This Court has personal jurisdiction over Defendant Laureate because it

    conducts significant business in Michigan including, but not necessarily limited to

    receiving profits from tuition paid by Plaintiff.

 7. Venue is proper in the United States District Court for the Eastern District of

    Michigan pursuant to 28 USC §1391 because Defendants Walden and Laureate

    engage in substantial business throughout the district and many of the acts

    complained of herein took place within the district.

 8. Defendant Walden is a for-profit, online university that offers bachelor’s, master’s

    and doctorate level degrees to students in the State of Michigan.




                                            2
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.3 Filed 08/02/21 Page 3 of 26




 9. Defendant Walden offers a number of online, doctorate level degrees including,

    but not limited to a PhD in Clinical Psychology.

 10. Defendant Walden expends large sums of money on marketing and soliciting

    enrollment and directly seeks and lures would be students such as Plaintiff to

    apply for admission by making false and misleading misrepresentations

    concerning the length of time and amount of money that it will take to obtain a

    doctorate level degree.

 11. Defendant Walden utilizes the internet, phone, and social media to market to and

    solicit would be students to enroll in its doctorate level programs.

 12. Upon information and belief, the vast majority of Defendant Walden’s revenue is

    derived from federally funded student loans.

 13. Upon information and belief Defendant Walden’s students, including Plaintiff are

    burdened and oppressed with some of the highest student loan debts in the

    country.

 14. Plaintiff applied to Walden because of their marketing and solicitation campaign

    that they catered to working adults and because Walden represented to her and

    others directly and indirectly through its marketing campaign and other efforts at

    solicitation as well as a manipulative and deceptive bait and switch practice, that

    in three to five years and at a cost of $160,000.00 she would obtain a PhD., in

    Clinical Psychology. Plaintiff reasonably relied on the misrepresentations by

    enrolling at and continuing as a student at the university until she was wrongfully

    dismissed.




                                          3
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.4 Filed 08/02/21 Page 4 of 26




 15. Defendant Walden misrepresented to Plaintiff how long it would take to complete

    the program, the true cost of the program, and whether Walden would assist and

    place students with required internships and practicums. Plaintiff reasonably

    relied on the misrepresentation by enrolling at and continuing as a student at the

    university until she was wrongfully dismissed.

 16. Defendant Walden misrepresented to Plaintiff the availability and ease of

    obtaining state licensure for Clinical Psychologists from Walden as well as the

    limitations due to Walden’s reputation on the number of states where Walden is

    recognized for licensure. Plaintiff reasonably relied on the misrepresentation by

    enrolling at and continuing as a student at the University until she was wrongfully

    dismissed.

 17. Defendant Walden misrepresented to Plaintiff that her and other enrollees could

    get jobs anywhere and Plaintiff reasonably relied on the misrepresentation by

    enrolling at and continuing as a student at the University until she was wrongfully

    dismissed.

 18. Plaintiff enrolled in Defendant Walden in 2004 and as of March 1, 2021, had not

    yet completed the Clinical Psychology PhD. program because of the

    misrepresentations made by Walden, as well as, Walden’s efforts to unlawfully

    and unreasonably prolong her enrollment and delay her degree so as to enrich

    itself and its parent, Defendant Laureate with tuition paid by Plaintiff through

    federally funded student loans.

 19. Plaintiff remained a student at Walden until her March 10, 2021, dismissal. She

    stayed until the wrongful dismissal because of, and in reliance upon the multitude



                                          4
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.5 Filed 08/02/21 Page 5 of 26




    of misrepresentations made to her regarding the availability of internships,

    practicums and assistance Walden could and would provide to her to complete

    the required internship and practicum. Based on her reasonable reliance on

    these and other misrepresentations made by Defendant Walden Plaintiff

    continued to borrow money and attend the University. When Plaintiff finally found

    a practicum and internship, without the assistance of Defendants, the Defendants

    wrongfully refused to approve the internship and practicum and dismissed her

    from the University.

 20. Defendant Walden wrongfully kept Plaintiff in dissertation for seven years, rather

    than the amount of time represented to Plaintiff and others by the University, and

    further delayed, obstructed, and interfered with her completion of her dissertation

    and obtainment of a required internship to keep her in the program longer and

    bilk her for tuition knowing all along that the money was available and accessible

    through federally funded student loans.

 21. Defendants wrongfully refused to approve Plaintiff’s practicum, and instead

    dismissed her from the University on March 10, 2021, because it knew the gravy

    train was over and they knew that extracting additional tuition payments from her

    through federally subsidized loans would set off red flags with the US

    Department of Education because she was beyond the time for completion of the

    doctoral program and her student loan debt was so high.

 22. On March 10, 2021, after 17 years as a student at Defendant Walden and

    approximately $1,000,000.00 in student loan debt Walden dismissed Plaintiff

    from the University on false pretenses thereby depriving her of the ability to



                                          5
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.6 Filed 08/02/21 Page 6 of 26




    obtain a PhD in Clinical Psychology and depriving her of the ability to earn a

    living as a Clinical Psychologist.




                    COUNT I FRAUDULENT MISREPRESENTATION

 23. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

    through 22 above as though fully restated herein.

 24. In the Summer/Fall of 2004 Defendant Walden made specific material

    misrepresentations through its employees, agents, and representatives,

    including, but not limited to an enrollment counselor, to Plaintiff that if she

    enrolled at Walden, she would obtain a PhD in Clinical Psychology in three to five

    years and at the cost of approximately $160,000. At the time that these

    misrepresentations were made to Plaintiff, Defendants and their employees,

    agents, and or representatives knew they were false and or made them

    recklessly as a positive assertion without knowledge of the truth of the

    representations. Defendants by and through their employees, agents and or

    representatives made these misrepresentations with the intention that Plaintiff

    would act on the misrepresentations by enrolling in the university. Plaintiff

    reasonably relied on these representations, enrolled in the University, and

    thereby suffered injuries and damages as more fully set forth in this Complaint.

 25. Starting in the Summer/Fall of 2004 and continuing through the end of her

    dissertation in February 2019, Defendants made specific material

    misrepresentations through their employees, agents, and representatives to

    Plaintiff that if she enrolled at Walden and continued in the program that her

                                           6
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.7 Filed 08/02/21 Page 7 of 26




    dissertation would be completed within 6 classes, at 3 months each, for a total of

    18 months. At the time that these misrepresentations were made to Plaintiff,

    Defendants and their employees, agents, and or representatives knew they were

    false and or made them recklessly as a positive assertion without knowledge of

    the truth of the representations. Defendants by and through their employees,

    agents and or representatives made these misrepresentations with the intention

    that Plaintiff would act on the misrepresentation by enrolling in the University.

    Plaintiff reasonably relied on these representations, enrolled in the University,

    continued at the university, was stuck in dissertation for seven years and thereby

    suffered injuries and damages as more fully set forth in this Complaint.

 26. During the tenure of Plaintiff’s enrollment at the University Defendants made

    specific material misrepresentations through their employees, agents, and

    representatives to Plaintiff as to how long it would take to complete the program,

    the true cost of the program and whether Walden would assist and place

    students with required internships and practicums. At the time that these

    misrepresentations were made to Plaintiff, Defendants and their employees,

    agents, and or representatives knew they were false and or made them

    recklessly as a positive assertion without knowledge of the truth of the

    representations. Defendants by and through their employees, agents and or

    representatives made these misrepresentations with the intention that Plaintiff

    would act on the misrepresentation by enrolling in the university. Plaintiff

    reasonably relied on these representations, enrolled in the University and thereby

    suffered injuries and damages as more fully set forth in this Complaint.



                                          7
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.8 Filed 08/02/21 Page 8 of 26




 27. During the tenure of Plaintiff’s enrollment at the University, Defendants made

    specific material misrepresentations through their employees, agents, and

    representatives to Plaintiff indicating that with a PhD. in Clinical Psychology,

    Walden students would be able to obtain jobs and/or state licensure throughout

    the country and/or the ease of obtaining licensure. At the time that these

    misrepresentations were made to Plaintiff, Defendants and their employees,

    agents, and or representatives knew they were false and or made them

    recklessly as a positive assertion without knowledge of the truth of the

    representations. Defendants by and through their employees, agents and or

    representatives made these misrepresentations with the intention that Plaintiff

    would act on the misrepresentation by enrolling in the University. Plaintiff

    reasonably relied on these representations, enrolled in the University and thereby

    suffered injuries and damages as more fully set forth in this Complaint.

 28. During the tenure of Plaintiff’s enrollment at the University Defendants made

    specific material misrepresentations through their employees, agents, and

    representatives to Plaintiff indicating that internships and practicums were readily

    available, and that Walden could and would provide to her with assistance locate,

    obtain and complete the required internship and practicum. At the time that these

    misrepresentations were made to Plaintiff, Defendants and their employees,

    agents, and or representatives knew they were false and or made them

    recklessly as a positive assertion without knowledge of the truth of the

    representations. Defendants by and through their employees, agents and or

    representatives made these misrepresentations with the intention that Plaintiff



                                          8
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.9 Filed 08/02/21 Page 9 of 26




    would act on the misrepresentation by enrolling in the University. Plaintiff

    reasonably relied on these representations, enrolled in the University, and

    thereby suffered injuries and damages as more fully set forth in this Complaint.

 29. As a direct result of Plaintiff’s reasonable reliance on the fraudulent and material

    misrepresentations made by Defendants’ employees, agents and or

    representatives as set forth in this Complaint Plaintiff borrowed approximately

    $500,000.00 in federal subsidized loans under the reasonable belief that she

    would be able to complete and obtain a PhD in Clinical Psychology from Walden

    and obtain the required licensure to work in her chosen field of Clinical

    Psychology. However, due to Defendants’ fraudulent and otherwise wrongful

    conduct, Plaintiff was unable to obtain a PhD. in Clinical Psychology and has

    suffered injuries and damages as more fully set forth in this Complaint.

                                 COUNT II SILENT FRAUD

 30. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

    through 29 above as though fully restated herein.

 31. Prior to and at the time of Plaintiff’s enrollment in 2004, Defendants Walden and

    Laureate by and through the words and actions of their employees, agents and

    or representatives made material misrepresentations to Plaintiff as to amount of

    time and money it would take for Plaintiff to obtain a PhD in Clinical Psychology

    even though they knew or should have known that the doctorate level degree

    could not be completed in the amount of time or money represented resulting in

    the suppression of material facts where Walden had a legal or equitable duty of

    disclosure of the true facts to Plaintiff. Defendants’ legal or equitable duty to



                                           9
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.10 Filed 08/02/21 Page 10 of 26




     disclose the true material facts arises from its relationship with Plaintiff and the

     fact that Walden knew Plaintiff was paying for her education through federally

     subsidized student loans meaning that the more money Plaintiff took out in

     student loans the more money Walden would make off of her thereby

     incentivizing Defendants to suppress the truth, delay and defer her advancement

     in the program and otherwise engage in unconscionable behavior and practices

     culminating in her wrongful dismissal from the University.

  32. Between the time of Plaintiff’s enrollment and her wrongful dismissal as a

     student on March 10, 2021, Defendants by and through the words and actions of

     their employees, agents and or representatives made material

     misrepresentations to Plaintiff as to amount of time and money it would take for

     Plaintiff to obtain a PhD in Clinical Psychology. Defendants made these

     misrepresentations even though they knew or should have known that the

     doctorate level degree could not be completed in the amount of time or money

     represented resulting in the suppression of material facts where Defendants had

     a legal or equitable duty of disclosure of the true facts to Plaintiff. Defendants’

     legal or equitable duty to disclose the true material facts arises from their

     relationship with Plaintiff and the fact that they knew Plaintiff was paying for her

     education through federally subsidized student loans. Meaning that Defendants

     knew that the more money Plaintiff took out in student loans the more money

     they would make off of her thereby incentivizing Defendants to suppress the truth

     delay and defer her advancement in the program and otherwise engage in




                                           10
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.11 Filed 08/02/21 Page 11 of 26




     unconscionable behavior and practices culminating in her wrongful dismissal

     from the University.

  33. Between the time of Plaintiff’s enrollment and her wrongful dismissal as a student

     on March 10, 2021, Defendants by and through the words and actions of their

     employees, agents and or representatives made material misrepresentations to

     Plaintiff as to amount of time and money it would take for Plaintiff to complete her

     required dissertation even though they knew or should have known that the

     dissertation could not be completed in the amount of time or for the amount of

     money represented resulting in the suppression of material facts where

     Defendants had a legal or equitable duty of disclosure of the true facts to Plaintiff.

     Defendants’ legal or equitable duty to disclose the true material facts arises from

     its relationship with Plaintiff and the fact that they knew Plaintiff was paying for

     her education through federally subsidized student loans, meaning that the more

     money Plaintiff took out in student loans the more money they would make off of

     her thereby incentivizing Defendants to suppress the truth delay and defer her

     advancement in the program and otherwise engage in unconscionable behavior

     and practices culminating in her wrongful dismissal from the University.

  34. Between the time of Plaintiff’s enrollment and her wrongful dismissal as a student

     on March 10, 2021, Defendants by and through the words and actions of their

     employees, agents and or representatives made material misrepresentations to

     Plaintiff as to the availability of internships and practicums, as well as, the

     assistance and placement it would provide to Plaintiff in regard to the required

     internship and practicum even though they knew or should have known that the



                                           11
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.12 Filed 08/02/21 Page 12 of 26




     available internships and practicums were vastly limited by Walden’s prior

     conduct and reputation. Defendants knew they would not provide or even be able

     to provide the promised assistance and placement with the required internship

     and practicum resulting in the suppression of material facts where Defendants

     had a legal or equitable duty of disclosure of the true facts to Plaintiff.

     Defendants’ legal or equitable duty to disclose the true material facts arises from

     its relationship with Plaintiff and the fact that Walden knew Plaintiff was paying

     for her education through federally subsidized student loans meaning that the

     more money Plaintiff took out in student loans the more money Walden would

     make off of her thereby incentivizing Defendants to suppress the truth delay and

     defer her advancement in the program and otherwise engage in unconscionable

     behavior and practices culminating in her wrongful dismissal from the University.

  35. Defendants by and through the words and actions of their employees, agents

     and or representatives made material misrepresentations to Plaintiff as to the fact

     that she would be allowed to complete her chosen program and obtain a PhD in

     Clinical Psychology. Defendants made these misrepresentations despite the fact

     that they knew that they never intended for her to do so, as they intended on

     bilking her for approximately $500,000.00 or more in tuition that they knew would

     be paid through federally subsidized student loans resulting in the suppression of

     material facts where Defendants had a legal or equitable duty of disclosure of the

     true facts regarding Plaintiff’s ability to complete the program and obtain a PhD in

     Clinical Psychology.




                                            12
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.13 Filed 08/02/21 Page 13 of 26




  36. As a direct result of Plaintiff’s reasonable reliance on the fraudulent and material

     misrepresentations made by Defendants’ employees, agents and or

     representatives as set forth in this Complaint Plaintiff borrowed approximately

     $500,000.00 in federal subsidized loans under the reasonable belief that she

     would be able to complete and obtain a PhD in Clinical Psychology from Walden

     and obtain the required licensure to work in her chosen field of Clinical

     Psychology. However, due to Defendants’ fraudulent and otherwise wrongful

     conduct, Plaintiff was unable to obtain a PhD. in Clinical Psychology and has

     suffered injuries and damages as more fully set forth in this Complaint.

  37. As a result of the acts and words of Defendants’ employees, agents and or

     servants designed, intended to, and in fact resulting in the suppression of

     material facts that Walden had a legal or equitable duty to disclose to Plaintiff.

     Plaintiff enrolled at the university, continued with the university for 17 years,

     incurred approximately $1,000,000 in student loan debt and has been deprived of

     her ability to earn a living in her chosen career as a Clinical Psychologist.

       COUNT III VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT

  38. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 37 above as though fully restated herein.

  39. Defendants are engaged in the conduct of trade or commerce in that they

     provide educational services primarily for personal purposes to citizens of the

     state of Michigan and are subject to the Michigan Consumer Protection Act set

     forth at MCL 445.901, et. seq.




                                           13
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.14 Filed 08/02/21 Page 14 of 26




  40. Defendants engaged in trade or commerce by providing educational services for

     personal purposes to Plaintiff a citizen of the state of Michigan and are subject to

     the Michigan Consumer Protection Act set forth at MCL 445.901, et. seq.

  41. In violation of MCL 445.903 Defendants engaged in unfair, unconscionable, or

     deceptive methods, acts, or practices in the conduct of trade or commerce with

     Plaintiff including but not limited to the following:

            a. Representing or implying that Plaintiff could and would obtain a PhD in
               Clinical Psychology within in three to five years and at a cost of
               $160,000.00 when they knew or had reason to know the degree would
               not be provided in that time frame or for that amount of money. MCL
               445.903(1)(q).

            b. Representing or implying that the dissertation required for Plaintiff’s
               obtainment of a PhD in Clinical Psychology could be completed within
               6 classes at 3 months each for a total of 18 months when they knew or
               had reason to know the dissertation could not and would not be
               completed in that time frame or for that amount of money. MCL
               445.903(1)(q).


            c. Representing or implying that they could and would place Plaintiff in
               the required internship and practicum when they knew or had reason
               to know the placement and assistance would not be provided in that
               time frame or for that amount of money. MCL 445.903(1)(q).

            d. Failing to represent material facts regarding the amount of time and
               money it would take to obtain a PhD in Clinical Psychology, the
               omission of which misled and deceived Plaintiff and which fact could
               not have reasonably be known by Plaintiff. MCL 445.903(1) (s).


            e. Failing to represent material facts regarding the amount of time and
               money it would take to complete her dissertation which was required to
               obtain a PhD in Clinical Psychology, the omission of which misled and
               deceived Plaintiff and which fact could not have reasonably be known
               by Plaintiff. MCL 445.903(1) (s).




                                            14
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.15 Filed 08/02/21 Page 15 of 26




           f. Failing to represent material facts regarding the process and
              assistance with placement of Plaintiff in the required internship and
              practicum, the omission of which misled and deceived Plaintiff and
              which fact could not have reasonably be known by Plaintiff. MCL
              445.903(1) (s).

           g. Failing to represent material facts regarding the availability of qualified
              and approved internships for students at Walden seeking a PhD in
              Clinical psychology, the omission of which misled and deceived
              Plaintiff and which fact could not have reasonably be known by
              Plaintiff. MCL 445.903(1) (s).


           h. Failing to represent material facts regarding the availability of qualified
              and approved practicums for students at Walden seeking a PhD in
              Clinical psychology, the omission of which misled and deceived
              Plaintiff and which fact could not have reasonably be known by
              Plaintiff. MCL 445.903(1) (s).


           i.   Representing or implying that there would be ample approved and
                available internships and practicums so that Plaintiff could obtain a
                PhD in Clinical Psychology when they knew or had reason to know the
                placement and assistance would not be provided in that time frame or
                for that amount of money. MCL 445.903(1)(q).


           j.   Failing to represent material facts regarding the ability of Walden
                students and graduates to obtain licensure upon obtainment of a PhD
                in Clinical Psychology, the omission of which misled and deceived
                Plaintiff and which fact could not have reasonably be known by
                Plaintiff. MCL 445.903(1) (s).


           k. Making representations of fact and or statements of fact to Plaintiff
              indicating that she would obtain a PhD in Clinical Psychology in three
              to five years and for $160,000 which were material to Plaintiff’s
              enrollment and continued enrollment at Defendant Walden such that a
              person would reasonably believe the represented or suggested facts
              and state of affairs to be other than it actually was. MCL 445.903(1)
              (bb).

           l.   Making representations of fact and or statements of fact to Plaintiff
                throughout her tenure as a student, indicating that she would be able
                to obtain a PhD in Clinical Psychology, which were material to
                Plaintiff’s continued enrollment at Defendant Walden and in order to

                                          15
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.16 Filed 08/02/21 Page 16 of 26




              induce her to continue to take out student loans and continue in the
              program such that a person would reasonably believe the represented
              or suggested facts and state if affairs to be other than it actually was.
              MCL 445.903(1) (bb).


           m. Making representations of fact and or statements of fact to Plaintiff
              throughout her tenure as a student indicating that she would be able to
              obtain approved internships and be provided assistance with
              placement with an internship that is required to obtain a PhD in Clinical
              Psychology were material to Plaintiff’s continued enrollment at
              Defendant Walden and in order to induce her to continue to take out
              student loans and continue in the program such that a person would
              reasonably believe the represented or suggested facts and state if
              affairs to be other than it actually was. MCL 445.903(1) (bb).

           n. Making representations of fact and or statements of fact to Plaintiff
              throughout her tenure as a student indicating that she would be able to
              obtain approved practicums and provided assistance with placement
              with a practicum required to obtain a PhD in Clinical Psychology were
              material to Plaintiff’s continued enrollment at Defendant Walden and in
              order to induce her to continue to take out student loans and continue
              in the program such that a person would reasonably believe the
              represented or suggested facts and state if affairs to be other than it
              actually was. MCL 445.903(1) (bb).


           o. Making representations of fact and or statements of fact to Plaintiff
              throughout her tenure as a student indicating that she would be able to
              obtain the licensure that she sought upon obtainment of a PhD in
              Clinical Psychology from Walden which were material to Plaintiff’s
              continued enrollment at Defendant Walden and in order to induce her
              to continue to take out student loans and continue in the program such
              that a person would reasonably believe the represented or suggested
              facts and state if affairs to be other than it actually was. MCL
              445.903(1) (bb).

           p. Failing to reveal facts regarding the amount of time and money it would
              take to obtain a PhD in Clinical Psychology that are material to the
              transaction in light of representations of fact made in a positive
              manner. MCL 445.903(cc).




                                         16
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.17 Filed 08/02/21 Page 17 of 26




           q. Failing to reveal facts regarding the amount of time and money it would
              take to complete her dissertation required to obtain a PhD in Clinical
              Psychology that are material to the transaction in light of
              representations of fact made in a positive manner. MCL 445.903(cc).

           r. Failing to reveal facts regarding the amount of time and money it would
              take to complete her internship in order to obtain a PhD in Clinical
              Psychology that are material to the transaction in light of
              representations of fact made in a positive manner. MCL 445.903(cc).

           s. Failing to reveal facts regarding the amount of time and money it would
              take to complete her practicum in order to obtain a PhD in Clinical
              Psychology that are material to the transaction in light of
              representations of fact made in a positive manner. MCL 445.903(cc).


           t. Failing to reveal facts regarding the availability of approved internships
              and the assistance provided to students with placement in those
              internships that were required to obtain a PhD in Clinical Psychology
              that are material to the transaction in light of representations of fact
              made in a positive manner. MCL 445.903(1) (cc).

           u. Failing to reveal facts regarding the availability of approved practicums
              and the assistance provided to students with placement in those
              practicums that were required to obtain a PhD in Clinical Psychology
              that are material to the transaction in light of representations of fact
              made in a positive manner. MCL 445.90(1) (cc).



           v. Failing to reveal facts regarding the reputation of Walden, and the
              effect of its reputation on the availability of approved internships and
              practicums, and the assistance provided to students with placement in
              those internships and practicums that were required to obtain a PhD in
              Clinical Psychology that are material to the transaction in light of
              representations of fact made in a positive manner. MCL 445.903(1)
              (cc).

           w. Making other misleading, deceptive statements and omissions of
              material facts in violation of MCL 445.903(1)(q), (s), (bb), and (cc).


           x. Failing to reveal other facts material to Plaintiff’s transactions with
              Defendants that were material to the transactions, in light of
              representations of fact made in a positive manner in violation of MCL
              445.903(1)(cc).

                                         17
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.18 Filed 08/02/21 Page 18 of 26




  42. Plaintiff has suffered a loss as a result of Defendants violations of the Michigan

     Consumer Protection Act and is entitled to her actual damages as well as

     reasonable attorney fees pursuant to MCL 445.911(2) of the Michigan Consumer

     Protection Act.

                            COUNT IV BREACH OF CONTRACT

  43. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 42 above as though fully restated herein.

  44. Plaintiff and Defendants entered an agreement by which Plaintiff agreed to pay

     tuition and Defendants agreed to provide Plaintiff the educational services,

     platforms and resources to complete course work associated with a PhD in

     Clinical Psychology.

  45. Plaintiff paid the required tuition, attended the required classes, completed the

     required course work and otherwise lived up to her end of the bargain as a

     student at Defendant Walden.

  46. Defendants breached the agreement reached by the parties in ways including,

     but not necessarily limited to the following:

            a. Wrongfully dismissing Plaintiff from the university and thereby
               depriving her of a PhD in Clinical Psychology.

            b. Failing to provide her with the resources and services required to
               obtain a PhD in Clinical Psychology.


            c. Failing to provide her with the resources and services to complete her
               dissertation in a timely manner.

            d. Failing to provide her the resources and services to properly place her
               in and help her complete her internship in a timely manner.

                                           18
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.19 Filed 08/02/21 Page 19 of 26




            e. Failing to provide her with the resources and services to properly and
               timely place her in a practicum.

            f. Failing to allow her to complete her practicum.


            g. Failing to provide her with a PhD in Clinical Psychology.

            h. Interfering with her relationships with the professionals necessary for
               her to complete her internship and practicum.


            i.    Depriving her of the benefit of her bargain by taking approximately
                  $500,000.00 in student loan money from Plaintiff without providing
                  Plaintiff with any marketable degree.

            j.    Committing other acts and omissions constituting a breach of the
                  contractual agreement entered by the parties including those
                  agreements evidenced by the course of conduct of the parties from
                  2004 until March 9, 2021.

  47. As a direct and proximate result of Defendants’ acts of breach of contract Plaintiff

     has suffered economic damages including, but not necessarily limited to the

     following:

     a. Indebtedness in the amount of approximately $1,000,000 in student loans
        which she cannot repay.

     b. Lost opportunity costs in the form of lost income she would have and could
        have earned over the last 17 years of her life.


     c. Lost income associated with moneys she would have earned if she had been
        awarded the PhD in Clinical Psychology, that Defendants and their conduct
        wrongful denied her.

     d. Other consequential damages, past, present and future.




                                            19
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.20 Filed 08/02/21 Page 20 of 26




                          COUNT V UNJUST ENRICHMENT

  48. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 47 above as though fully restated herein.

  49. Defendants received a benefit from Plaintiff’s enrollment as a student at Walden

     in the form of approximately $500,000.00 in tuition, which was paid for by Plaintiff

     through federal subsidized student loans.

  50. Defendants retained the tuition money but deprived Plaintiff of the opportunity to

     complete her practicum and obtain a PhD in Clinical Psychology. It would be

     inequitable to allow Defendants to keep Plaintiff’s money, while at the same time

     deprive Plaintiff of the degree she paid for physically, mentally and financially and

     at the same time they denied her a career as a Clinical Psychologist.

  51. An inequity has resulted from Defendants’ retention of the approximately

     $500,000.00 in tuition paid by Plaintiff because Plaintiff was wrongfully dismissed

     from the university after completing 17 years of course work and was deprived by

     Defendants of the PhD in Clinical Psychology she paid for, was promised, and

     deserved as a matter of law and equity.

  52. To the extent the jury finds that no express contract exists Plaintiff asserts that a

     contract should be implied to avoid Defendants’ unjust enrichment, which

     occurred at the expense of the Plaintiff.




                                            20
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.21 Filed 08/02/21 Page 21 of 26




 COUNT VI BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                             DEALING
  53. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 52 above as though fully restated herein.

  54. The implied covenant of good faith and fair dealing is implied in every contract

     and cannot be waived by the parties.

  55. The agreement reached by Plaintiff and Defendants at the time of enrollment and

     subsequently thereafter upon her continued enrollment until such time as she

     was wrongfully dismissed as a student by Defendants is personal in nature and

     constitutes a personal service contract.

  56. Plaintiff entered the agreement(s) at issue, which were characterized and further

     reaffirmed by the course of conduct of the parities, to obtain a marketable

     degree, and earn a living so that she would have peace of mind knowing that she

     was gainfully employed as a Clinical Psychologist.

  57. Plaintiff enrolled at Defendant Walden and entered an agreement by which she

     would pay tuition in exchange for the provision of resources and services as well

     as receive a PhD in Clinical Psychology.

  58. Defendants acted in bad faith by putting their own interest above those of Plaintiff

     and inducing her to pay exorbitant amounts of tuition knowing that she was going

     into debt by obtaining the funds through federally subsidized loans so that they

     could line their own coffers while at the same time delaying an obstructing her

     obtainment of a PhD in Clinical Psychology.

                                           21
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.22 Filed 08/02/21 Page 22 of 26




  59. Defendants acted in bad faith by making fraudulent misrepresentations and

     omissions designed to and in fact inducing Plaintiff to continue her enrollment

     and pay exorbitant amounts of tuition all along knowing and intending to delay

     and obstruct her obtainment of a PhD in Clinical Psychology.

  60. Defendants acted in bad faith by further obstructing and delaying Plaintiff’s

     obtainment of her degree and ultimately wrongly dismissing her from the

     program, when they knew that extracting additional tuition payments from her

     through federally subsidized loans would set off red flags with the US

     Department of Education because she was beyond the time for completion of the

     doctoral program and her student loan debt was so high.

  61. Defendants acted in bad faith by inducing her to enroll at Walden through

     fraudulent misrepresentations and omissions misleading her to believe that she

     could obtain a PhD in Clinical Psychology in three to five years and at a cost of

     $160,000 and then interfered and obstructed with her ability to obtain the degree

     in that amount of time and for that amount of money promised and otherwise

     interfered with her ability to complete her dissertation, internship and practicum

     and then ultimately wrongfully dismissed her from Walden depriving her of a PhD

     in Clinical Psychology and a career along with commensurate income earned by

     a Clinical Psychologist.

  62. As a direct and proximate result of Defendants’ acts of bad faith and breach of

     the implied covenant of good faith and fair dealing, Plaintiff has and will

     experience economic and non-economic damages, past, present, and future.




                                           22
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.23 Filed 08/02/21 Page 23 of 26




  63. As a direct and proximate result of Defendants’ acts of bad faith and breach of

     the implied covenant of good faith and fair dealing Plaintiff has and will

     experience emotional distress and mental anguish, past, present and future.

                     COUNT VII DECLARATORY JUDGMENT



  64. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 63 above as though fully restated herein.

  65. Pursuant to MCL 445.911(1) (a) Plaintiff seeks a declaratory judgment from this

     Honorable Court providing that Defendants conduct, methods, acts and practices

     as outlined in this Complaint including, but not limited to the methods, acts and

     practices delineated in paragraph 41 of Count III and paragraph 71 of Count VII

     are unlawful and violate MCL 445. 901, et. seq., and enjoining Defendants from

     continuing to engage in that conduct and continuing to bar Plaintiff from Walden

     and thereby depriving her of a PhD in Clinical Psychology.

  66. Plaintiff also seeks an order pursuant to MCL 445.911(5) requiring Defendants to

     reimburse Plaintiff for the approximately $500,000.00 in tuition paid to Defendant

     Walden and or ordering that Walden university carry out the transaction, i.e.,

     reinstating Plaintiff in the university and allowing her to complete the program

     and obtain her PhD. In Clinical Psychology.

  67. Pursuant to MCL 445.911(5) entering an order granting Plaintiff such other relief

     as this Honorable Court deems appropriate.




                                           23
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.24 Filed 08/02/21 Page 24 of 26




                        COUNT VII BREACH OF FIDUCIARY DUTY

  68. Plaintiff repeats and incorporates by reference the allegations in paragraphs 1

     through 67 above as though fully restated herein.

  69. Plaintiff reasonably reposed faith, confidence, and trust in the Defendants which

     were a fiduciary to her pursuant to the common law of the State of Michigan and

     by virtue of the federal regulations promulgated pursuant to 20 USC § 1092

     including, but not necessarily limited to 34 C.F.R. § 668.41, 34 C.F.R. §668.45,

     34 C.F.R. § 48, 34 C.F. R. § 668.71(b), 34 C.F.R. §668.72, 34 C.F.R. §668.74,

     and 34 C.F.R. §668.82.

  70. Defendant Walden owed a fiduciary duty to Plaintiff arising by contract, common

     law of the State of Michigan or by the federal regulations promulgated pursuant

     to 20 USC §1092 and or otherwise promulgated or enforced by the United States

     Department of Education.

  71. Defendants breached the fiduciary duty it owed to Plaintiff in ways including, but

     not necessarily limited to:

     a. Making misrepresentations as to nature of its programs to include false,
        erroneous, or misleading statements concerning whether successful
        completion of its doctoral level Clinical Psychology program would be
        achievable in three to five years and for $160,000.

     b. Making misrepresentations regarding the employability and licensure of their
        graduates, as well as the current or likely future conditions, compensation or
        employment opportunities in the industry and occupation for which Plaintiff
        was being prepared.

     c. Engaging in substantial misrepresentations regarding themselves, including
        about the nature of their educational programs, including, but not limited to a
        PhD in Clinical Psychology, their financial charges, the length of the program
        and the availability of licensure in Clinical Psychology for their graduates in
        order to lure Plaintiff into enrolling.


                                          24
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.25 Filed 08/02/21 Page 25 of 26




     d. Engaging in continuing and ongoing substantial misrepresentations regarding
        themselves including about the nature of their educational programs,
        including, but not limited to a PhD in Clinical Psychology, their financial
        charges, the length of the program and the availability of licensure in Clinical
        Psychology for their graduates in order to lure Plaintiff into re-enrolling and in
        order to get Plaintiff to continue in the program for 17 years and pay tuition to
        Defendants.

     e. Making other misrepresentations and engaging in other conduct that
        constitutes a breach of their fiduciary duties to Plaintiff and violations of the
        applicable federal statutes and regulations.



  72. As a direct and proximate result of Defendants’ breach of the fiduciary Plaintiff

     has and will continue to suffer economic and noneconomic damages past,

     present, and future consisting of emotional distress, mental anguish, lost wages,

     and lost business opportunities associated with her inability to obtain the PhD in

     Clinical Psychology that she paid for and dedicated 17 years of her life in pursuit

     thereof before Defendants wrongfully dismissed her from Walden, as well as the

     burden of approximately $1,000,000 in student loan debt incurred as a result of

     Defendants’ wrongful conduct as more fully delineated above in this Complaint.

     WHEREFORE, Plaintiff, Mary Martin, respectfully requests that this Honorable

  Court enter a Judgement for money damages in her favor and against Defendants in

  an amount in excess of $75,000.00 deemed fair and reasonable under the

  circumstances and enter a declaratory judgment MCL 445.911(1) (a) and MCL

  445.911(5) and granting her such other relief as is deemed fair and reasonable

  under the circumstances.




                                           25
Case 2:21-cv-11779-JEL-EAS ECF No. 1, PageID.26 Filed 08/02/21 Page 26 of 26




                                        JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.




                                         Respectfully submitted,

                                         _/s/ John C. Stevenson_____
                                         John C. Stevenson (P53506)
                                         Stevenson Firm, P.C.
                                         Attorney for Plaintiff
                                         39395 W. 12 Mile Rd. #200
                                         Farmington Hills, MI 48331
                                         (248) 535-5432/(248) 489-4156
     Dated August 2, 2021                John@Stevensonfirm.com




                                            26
